I.  ACKNOWLEDGEMENTS
This Office Action addresses U.S. Application No. 17/072,554 (“’554 Application” or “instant application”).  Based upon a review of the instant application, the actual filing date of the instant application is October 16, 2020. For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
     	The instant application is a reissue application of US Patent 10,383,158 (“’158 Patent”). The ‘158 Patent was filed as US application 15/934607 (‘607 application) on March 23, 2018, entitled “METHOD AND APPARATUS FOR TRANSMITTING RECEPTION CONFIRMATION RESPONSE OF USER EQUIPMENT IN WIRELESS COMMUNICATION SYSTEMS.”
Based upon Applicant’s statements as set forth in the instant application and after the
Examiner's independent review of the ‘158 Patent itself and its prosecution history, the Examiner finds that he cannot locate any ongoing proceeding before the Office or current ongoing litigation involving the ‘158 Patent.  Also based upon the Examiner's independent review of the ‘158 Patent itself and the prosecution history, the Examiner cannot locate any previous reexaminations or supplemental examinations. 
	This Office Action is being issued following Applicant’s response of 8/24/2022 which included 1) arguments.  



II. STATUS OF CLAIMS
The ‘158 Patent issued with claims 1-10 (“Patented Claims”).  The Preliminary Amendment of 10/16/2020, filed with this application amends claims 1 and 6 and adds claims 11-24.  The amendment of 6/3/2022 amends claims 1 and 6 and cancels claims 11-24.  Therefore, as of the date of this Office Action, the status of the claims is:
a. Claims 1-10 (“Pending Claims”).
b. Claims 1-10 are examined (“Examined Claims”)

III. PRIORITY AND CONTINUING DATA
The ‘158 patent is a continuation of US application 13/810149, filed March 23, 2018, which is a national stage entry of PCT/KR2011/05244, filed July 15, 2011.  The PCT application also claims the benefit of provisional applications 61/417218, filed November 26, 2010, 61/392466 filed October 12, 2010, 61/367849 filed July 26, 2010, and 61/364793 filed July 15, 2010.  The ‘158 patent claims no foreign priority under 35 USC 119.  Because the latest possible filing date is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply to the current claims.  Rather, the earlier first to invent sections of 35 USC 102, 103, and 112 apply.  
  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the prior applications.  Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record in the prior applications are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the prior applications need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicant(s) are reminded that the prosecution histories of the prior applications are relevant in this application.

IV. REISSUE DECLARATION
	The reissue declaration is now approved.  The attorney remarks of 8/24/2022 are sufficient to establish the new error clearly and conspicuously. 


V. ALLOWABLE SUBJECT MATTER
Claims 1-10 are be allowable.
Claims 1-10 define over the art of record in that none of the art actually teaches receiving two TBs through a downlink subframe of the first serving block through a downlink subframe of the second serving cell, and transmitting ACK/NACK information for all of the transport blocks through an uplink subframe of the first serving cell, in combination with the remainder of the claim features.  
 
VI. CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT L NASSER/Primary Examiner, Art Unit 3992        

Conferees:

/DENNIS G BONSHOCK/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992